Citation Nr: 1632575	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claim file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a statement in January 2012 the Veteran reported being referred to an orthopedic surgeon, Dr. Hardy at the Tyler Center in Anniston Alabama, for treatment for the right knee disability.  There are no treatment records from this private treatment provider, and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2015). 

While the Veteran's February 2015 supplemental statement of the case listed "electronic review of treatment records" from the VA medical center (VAMC) in Birmingham, Alabama, through February 2015 in the list of evidence considered, the claims file only includes treatment records up to September 2009.  On remand, any and all additional VA Medical Center records must be obtained and associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for his right knee.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include treatment records from Dr. Hardy at the Tyler Center, in Anniston, Alabama.  If any requested records are not available, the Veteran should be notified of such. 

2.  Obtain all outstanding medical records from the VAMC in Birmingham, Alabama, dated since September 2009.  Ensure that all VA treatment records referenced in the February 2015 supplemental statement of the case have been associated with the claims file.  In this regard, a notation of "electronic review of treatment records" will not suffice.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




